Citation Nr: 1828222	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to February 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was most recently before the in November 2015; it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In previous remands, the Board specified that the Veteran's service treatment records show that in October 1988 she experienced back pain and underwent physical therapy after a fall.  The claim was remanded to obtain a nexus opinion, based on consideration of any relevant findings in the Veteran's service treatment records.  

An April 2018 DBQ Medical Opinion includes that examiner's opinion that it was less likely than not that the Veteran had a back disability or a right lower extremity radiculopathy incurred in active duty.  However, the examiner inaccurately explained that the Veteran's service treatment records included no mention of back complaints.  As a result, the Board finds that the medical opinion is inadequate and not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  A new opinion is required.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2018 examiner also opined that it was less likely than not that the Veteran had a right lower extremity radiculopathy related to her service-connected right hip disability, but did not address whether right hip aggravated any diagnosed radiculopathy.  

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records.

2.  Then, forward any relevant documents from the Veteran's eFolders to the examiner who provided the April 2018 VA medical opinion (or a suitable substitute if either individual is unavailable) for an addendum.  The examiner must review the record.  

Following a review of the relevant medical evidence in the record and the medical history (including that during active duty in October 1988 the Veteran experienced back pain and underwent physical therapy after a fall), the examiner is asked to answer the following: 

(a) Is it at least as likely as not (50 percent or more likelihood) that any current back disability or right lower extremity radiculopathy is related to the Veteran's active duty, to include any relevant findings in her service treatment records?

(b) Is it at least as likely as not (50 percent or more likelihood) that any current right lower extremity radiculopathy was aggravated by the Veteran's service-connected right hip disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

